DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 2/18/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 7, 9 – 10, 13 – 14, 16 – 17 and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8, 9 – 10, 12 – 13, 15 – 16, and 18 - 20 of U.S. Patent No.US10,606,851 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to process of determine whether the received query includes user defined query and perform a risk mitigation based on the outcome of the determining process.
Instant Application #: 16/793,881
Patent #: US 10,606,851 B1

1. A system comprising: a resource allocation system, comprising a network communication interface configured to receive a query from a device, the query indicating a request to perform a processing operation on a portion of one or more data sets; a first non-transitory computer storage medium configured to store data provided by two or more back-end computer resources, the data including historical information related to processing of previously received queries; a second non-transitory computer storage medium configured to at least store computer-executable instructions; and one or more computer hardware processors in communication with the second non-transitory computer storage medium, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: determine whether the query includes user defined code for execution on a back-end computer resource, determine one or more scores associated with the query, the one or more scores indicating a particular back-end computer resource, of the two or more back-end resources, wherein if the query includes user defined code, at least one score is based at least in part on the query including user defined code, provide a compute request to the particular back-end computer resource to perform a processing operation on a portion of one or more data sets, wherein if the query includes user defined code the compute request includes a risk mitigation required for the particular back-end computer resource, and store processing information related to the processing of the compute request by the particular back-end computer resource as historical information in the first non-transitory computer storage medium.
2. The system of claim 1, wherein the back-end computer resource is indicated by the highest score of the one or more scores associated with the query.
2. The system of claim 1, wherein the particular back-end computer resource is indicated by a determined high score associated with the query.
3. The system of claim 1, wherein at least one of the scores is based on the originator of the query.
3. The system of claim 1, wherein at least one of the scores is based at least in part on the originator of the query.
4. The system of claim 3, wherein the originator is associated with a predefined group of a number of groups that the query maybe associated with.
4. The system of claim 3, wherein the originator is associated with a predefined group of a number of groups that the query maybe associated with.
5. The system of claim 1, wherein at least one of the scores is based at least in part on a type or characteristic of the query.
5. The system of claim 1, wherein at least one of the scores is based at least in part on the type or characteristic of the query.
6. The system of claim 1, wherein at least one of the scores is based at least in part on stored historical information.
6. The system of claim 1, wherein at least one of the scores is based at least in part on stored historical information.
7. The system of claim 6, wherein the historical information includes processing time.
8. The system of claim 6, wherein the historical data includes processing time.
9. The system of claim 6, wherein the historical information includes characteristics of the computer resource.
9. The system of claim 6, wherein the historical data includes characteristics of the computer resource.
10 The system of claim 6, wherein the historical information includes query originator data.
10. The system of claim 6, wherein the historical data includes query originator data.
13. The system of claim 1, wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to control a lifecycle parameter of the back-end computer resources.
  12. The system of claim 1, wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to control a lifecycle parameter of the back-end computer resources.
14. The system of claim 13, wherein controlling a lifecycle parameter comprises setting a stop parameter of a back-end computer resource.
13. The system of claim 12, wherein controlling a lifecycle parameter comprises setting stop and start parameters of a back-end computer resource.
16. The system of claim 13, wherein controlling a lifecycle parameter comprises controlling a start of back-end computer resources with similar compute parameters.  
 


15. The system of claim 12, wherein controlling a lifecycle parameter comprises controlling start of back-end computer resources having non-similar compute parameters.
17. The system of claim 1, wherein the one or more computer hardware processors are further configured to execute computer-executable instructions to start a particular back- end computer resource for a query with user defined code and stop the particular back-end computer resource when the compute request is completed.
16. The system of claim 1, wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to start the particular back-end computer resource for a query with user defined code and stop the particular back-end computer resource when the compute request is completed.
18. A method of resource allocation, comprising: receiving a query indicating a request to perform a processing operation on a portion of one or more data sets; determining one or more scores associated with the query, the one or more scores indicating a back-end computer resource, wherein if the query includes user defined code, at least one score is based at least in part on the query including user defined code, providing a compute request to the back-end computer resource, wherein if the query includes user defined code, the compute request includes instructions to mitigate risk of using the user defined code in the processing operation, and storing processing information related to the processing operation of the compute request by the back-end computer resource as historical information, wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions stored on a non- transitory computer storage medium.
18. A method of resource allocation, comprising: receiving processing information related to processing of compute requests from two or more back-end computer resources; storing the processing information on a non-transitory computer storage medium as historical information; receiving a query indicating a request to perform a processing operation on one or more data sets; determining whether the query includes user defined code for execution on a back-end computer resource; determining one or more scores associated with the query, the one or more scores indicating a particular back-end computer resource, of the two or more back-end resources, wherein if the query includes user defined code, at least one score is based at least in part on the query including user defined code, providing a compute request to the particular back-end computer resource to perform a processing operation on a portion of one or more data sets, wherein if the query includes user defined code the compute request includes a risk mitigation required for the particular back-end computer resource, wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions stored on a non-transitory computer storage medium.
19. The method of claim 18, further comprising starting the back-end computer resource for a query with user defined code, and stopping the back-end computer resource when the compute request is completed.  

19. The method of claim 18, further comprising starting a first back-end computer resource for a query with user defined code, and stopping the first back-end computer resource when the compute request is completed.
20. The method of claim 18, further comprising: determining the query includes user defined code; determining a stop parameter based on the user defined code; starting the back-end computer resource; providing a compute request to the backend computer resource; and stopping the backend computer resource based on the stop parameter.

20. The method of claim 18, further comprising: wherein if the query includes user defined code, determining a stop parameter based on the user defined code; starting the particular back-end computer resource; providing the compute request to the particular backend computer resource; and stopping the particular backend computer resource based on the stop parameter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al (US 2016/0171235 A1), in view of Pandey et al (US 2020/0042647 A1)
As per claim 1, Konik et al (US 2016/0171235 A1) discloses,
A system comprising: one or more computer processors configured to execute computer-executable instructions to cause the system to at least: receive a query indicating a request to perform a processing operation on a portion of one or more data sets (para.[0012]; “computer 102 generally includes a processor 104 which obtains instructions and data via a bus 120 from a memory 106 and/or a storage” and para.[0038]; “receive a query targeting secure tables in the database”).
determine one or more scores associated with the query (para.[0038]; “query optimizer 114 may score the query in order to determine whether the query should be executed”). 
the one or more scores indicating a back-end computer resource (para.[0038]; “scoring the query, the query optimizer 114 analyzes ….the targeted data to ensure that the query is not a malicious attempt to obtain sensitive information”)
wherein if the query includes user defined code, at least one score is based at least in part on the query including user defined code (para.[0038]; “query optimizer 114 may apply a weighted formula that considers the type of table access, the number of columns being selected”). 
provide a compute request to the back-end computer resource, wherein if the query includes user defined code, 
the compute request includes instructions to mitigate risk of using the user defined code in the processing operation (para.[0039]; “query optimizer 114 may perform the steps of the method 300 to determine whether a query is maliciously attempting to obtain sensitive data”). 
	Konik does not specifically disclose determine if user defined code exists in the query and if it does, filter out any compute resources that are not configured to run user defined code and store processing information related to the processing operation of the compute request by the back-end computer resource as historical information.
	However, Pandey et al (US 2020/0042647 A1) in an analogous art discloses,
determine if user defined code exists in the query para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”). 
and if it does, filter out any compute resources that are not configured to run user defined code (para.[0034]; “when the QUERY_EXECUTION_PRECHECK is ON but the MONINTOR is set to INDIVIDUAL, the program code monitors particular users/applications to determine whether these queries should be executed”)
and store processing information related to the processing operation of the compute request by the back-end computer resource as historical information (para.[0027]; “monitors and examines individual queries and/or all the queries, in order to generate a (regularly-updated) data resource for utilization in cognitive analyses” and para.[0028]; “code generates and maintains the cognitive repository 340 by analyzing all
the query executions ( or a given sample of the queries, depending on implementations) on the database resource 330 through the current time/date and progressively builds
the cognitive repository”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 2, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein the back-end computer resource is indicated by the highest score of the one or more scores associated with the query (para.[0036]; “rules may also include security thresholds that apply to scores for queries computed by the query optimizer”).

As per claim 3, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein at least one of the scores is based on the originator of the query (para.[0038]; “query optimizer 114 analyzes different attributes of the query, the source of the query”).  

As per claim 4, the rejection of claim 3 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein the originator is associated with a predefined group of a number of groups that the query maybe associated with (para.[0038]; “analyzes different attributes of the query, the source of the query”).  

As per claim 5, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein at least one of the scores is based at least in part on a type or characteristic of the query (para.[0038]; “query optimizer 114 analyzes different attributes of the query, the source of the query”).  
 
As per claim 6, the rejection of claim 1 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein at least one of the scores is based at least in part on stored historical information (para.[0041]; “queries predicted to be time-intensive, in accordance with part resource availability, per the historical data”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 7, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes processing time (para.[0041]; “queries predicted to be time-intensive, in accordance with part resource availability, per the historical data”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.  

As per claim 8, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes the size of the data set (para.[0042]; “size of resources upon which requested queries are to execute (e.g., FIG. 3, database resource 330) can also be a consideration in the cognitive analysis”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 9, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes characteristics of the computer resource (para.[0036]; “usage of resources of a computing section in which the requested query is submitted for execution”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 10, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes query originator data (para.[0036]; “network connectivity from a client executing a query to the resource(s) upon which the query is to be executed”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 11, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes data set information corresponding to a particular data set processed by a back-end computer resource (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 12, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to at least receive processing information from two or more back-end computer resources and save the processing information as historical information (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 13, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to control a lifecycle parameter of the back-end computer resources (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 14, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises setting a stop parameter of a back-end computer resource (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 15, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises setting a start parameter of a back-end computer resource (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 16, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises controlling a start of back-end computer resources with similar compute parameters (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.
  
As per claim 17, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute computer-executable instructions to start a particular back- end computer resource for a query with user defined code and stop the particular back-end computer resource when the compute request is completed (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.


Claim 18 is a method claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 19, the rejection of claim 18 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
further comprising starting the back-end computer resource for a query with user defined code, and stopping the back-end computer resource when the compute request is completed (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score of a query to be executed on secure data of the system of Konik to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 20, the rejection of claim 18 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
further comprising: determining the query includes user defined code; determining a stop parameter based on the user defined code; starting the back-end computer resource; providing a compute request to the backend computer resource; and stopping the backend computer resource based on the stop parameter (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Methods and systems for computational resource allocation, US 2017/0111445 A1 authors: Kunde et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/28/2021